UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7728


RICHARD W. BELL,

                  Plaintiff - Appellant,

             v.

FRANIS, Sheriff; COVENANT, Captain; SERGEANT DOLE; VANCE,
Sheriff Deputy,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-00650-JCC-IDD)


Submitted:    December 15, 2009             Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard W. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard   W.     Bell     appeals    the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2006) action as frivolous.                           We

have     reviewed       the     record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Bell    v.    Franis,      No.    1:09-cv-00650-JCC-IDD          (E.D.   Va.

Sept. 3, 2009).           We dispense with oral argument because the

facts    and    legal    contentions         are   adequately    presented     in    the

materials      before     the    court     and     argument    would   not    aid    the

decisional process.

                                                                              AFFIRMED




                                              2